Exhibit 10.1

 

AGREEMENT

 

This AGREEMENT (this “Agreement”), entered into on this December 5, 2017, with
effect as of January 1, 2018 (the “Effective Date”), is by and between IDT Corp,
a Delaware corporation (the “Company”), and Abilio Pereira, an individual (the
“Employee”), and, for the limited purposes set forth in Section 1 hereof, IDT
Telecom, Inc., a Delaware corporation (“IDT Telecom”).

 

WHEREAS, the Employee has been employed as Chief Executive Officer of IDT
Telecom pursuant to the terms of an Amended and Restated Employment Agreement
between IDT Telecom and Employee, dated as of January 12, 2015 (the “Existing
Agreement”);

 

WHEREAS, IDT Telecom and the Employee mutually desire to terminate the Existing
Agreement effective December 31, 2017 and to provide for certain matters related
to his employment with the Company beginning on January 1, 2018;

 

NOW, THEREFORE, in consideration of the promises and the respective covenants
and agreements of the parties herein contained, and intending to be legally
bound hereby, the parties hereto agree as follows:

 

1. Existing Agreement. Unless earlier terminated in accordance with its terms,
the Existing Agreement is hereby terminated effective at 11:59 p.m. on December
31, 2017, and shall be of no further force or effect from and after such time.
If the Employee executes and delivers to the Company a release in the form of
Exhibit A hereto no later than December 31, 2017, IDT Telecom shall pay to the
Employee FOUR HUNDRED TWENTY-FIVE THOUSAND DOLLARS ($425,000.00), payable one
half no later than January 12, 2018 and the remaining one-half (1/2) payable in
equal payments over the six (6) month period beginning in February 2018, in each
of the Company’s regular payroll payment dates (in each case, less any required
deductions or withholding).

 

2. Terms of Employment. Commencing on January 1, 2018 (the “Effective Date”),
until terminated by either the Company or Employee:

 

(a) Title - President and Chief Operating Officer of the Company and in such
other capacities as shall be designated by the Chief Executive Officer (the
“CEO”) or Chairman (the “Chairman”) of the Company and agreed to by the Employee
from time to time.

 

(b) Time Commitment – full time.

 

(c) Reporting Relationship - Employee shall report directly to the CEO.

 

(d) Duties - all duties as reasonably required by the Chief Executive Officer
and the Chairman not materially inconsistent with the customary role of a Chief
Operating Officer.

 

(e) Base compensation - annual base salary of FIVE HUNDRED THOUSAND DOLLARS
($500,000.00), payable in accordance with the Company’s standard payroll
practices, less applicable taxes and customary withholdings.  

 

(f) Bonus – target bonus of THREE HUNDRED THOUSAND DOLLARS ($300,000.00), based
on performance and as approved by the Compensation Committee of the Board of
Directors of the Company (the “Compensation Committee”).

 

(g) Modifications to Equity or Bonus program – In the event the Company makes
any Companywide changes to its bonus or equity programs, including providing
incentive compensation in the form of equity in lieu of cash bonuses, the
Employee will participate in such change at levels approved by the CEO and
Compensation Committee.

 

(h) Equity Grant – In the event the Company effectuates a broad-based equity
grant for its employees that is not in lieu of receipt of a bonus, the Employee
will be entitled to participate on a level commensurate with other employees.

 



 

 

 

3. Severance.  (a) Upon termination of the Employee’s employment with the
Company for any reason (including by reason of death or disability of the
Employee) other than a termination by the Company for “Cause” or by the Employee
without “Good Reason,” (i) the Employee shall be entitled to retain all vested
portions of equity awards as provided for in the relevant plans and agreements
pursuant to which such awards were granted; (ii) all equity awards theretofore
granted to the Employee under the Company’s incentive plans shall immediately
vest (and the restrictions thereon lapse) on the day immediately prior to the
date of termination (except in the event of termination due to Employee’s death
or disability); (iii) the Company shall pay to the Employee all accrued or
vested compensation, including salary and bonus through the date of termination;
and (iv) the Company shall pay to the Employee (or his estate, as the case may
be) a payment equal to EIGHT HUNDRED THOUSAND DOLLARS ($800,000.00) (less any
required deductions or withholding) (the “Severance”). As a condition to
receiving the Severance, the Employee will be required to execute and deliver
the Company’s standard release agreement (the “Release Agreement”) within
forty-five (45) days following the date of termination. Subject to Section 17
hereof, the Severance will be paid one-half (1/2) within ten (10) days of the
effective date of the Release Agreement (provided that the Release Agreement
shall not have been revoked by the Employee prior thereto), and one-half (1/2)
in equal payments over the six (6) month period following the effective date of
the Release Agreement on the Company’s regularly scheduled payroll payment
dates.

 

(b) For purposes of this Agreement, the Company shall have “Cause” to terminate
the Employee’s employment hereunder (i) upon the Employee’s indictment or
conviction for the commission of an act or acts constituting a felony under the
laws of the United States or any State thereof, (ii) upon the Employee’s
commission of fraud, embezzlement or gross negligence, (iii) upon the Employee’s
willful or continued failure to perform an act permitted by the Company’s rules,
policies or procedures, including without limitation, the Company’s Code of
Business Conduct and Ethics (the “Code of Conduct”) that is within his material
duties hereunder (other than by reason of physical or mental illness or
disability) or directives of the CEO, Chairman or Board after written notice has
been delivered to the Employee by the Company, which notice specifically
identifies the manner in which the Employee has not substantially performed his
duties, and the Employee’s failure to substantially perform his duties is not
cured within fifteen (15) business days after notice of such failure has been
given to the Employee; (iv) upon any misrepresentation by the Employee of a
material fact to or concealment by the Employee of a material fact from the
Board, the CEO, the Chairman, and/or the general counsel of the Company; or (v)
upon any material violation of the Company’s rules, policies or procedures,
including without limitation, the Code of Conduct.  For purposes of this Section
6(b), no act or failure to act on the Employee’s part shall be deemed “willful”
unless done or omitted to be done, by the Employee not in good faith and without
reasonable belief that the Employee’s act, or failure to act, was in the best
interest of the Company.

 

(c) For purposes of this Agreement, the Employee shall have “Good Reason” to
terminate his employment hereunder upon (i) the Company’s failure to perform its
material duties hereunder, which failure has not been cured by the Company
within fifteen (15) days of its receipt of written notice thereof from the
Employee; (ii) a material reduction by the Company (without the consent of the
Employee, which consent may be revoked at any time) in the Employee’s Base
Salary, or substantial reduction in the other benefits provided to the Employee;
(iii) the assignment to the Employee of duties inconsistent with the Employee’s
status as a senior executive officer of the Company or a substantial adverse
alteration in the nature or status of the Employee’s responsibilities; (iv) a
substantial diminution of the Employee’s responsibilities as the Chief Operating
Officer of the Company; (v) the relocation of the Employee’s principle place of
employment to a location more than thirty-five (35) miles from its current New
Jersey location or outside of the New York City metropolitan area; (vi) removal
of the Employee from the position of Chief Operating Officer of the Company;
(vii) the assignment of duties substantially inconsistent with the Company’s
rules, policies or procedures, including without limitation, the Code of
Conduct; or (viii) any “Change in Control” of the Company.  For purposes of this
Agreement, a “Change in Control” shall mean and shall be deemed to have occurred
if (A) any person or group (within the meaning of Rule 13d-3 of the rules and
regulations promulgated under the Securities Exchange Act of 1934, as amended),
other than Howard Jonas, members of his immediate family, his affiliates, trusts
or private foundations established by or on his behalf, and the heirs, executors
or administrators of Howard Jonas, shall acquire in one or a series of
transactions, whether through sale of stock or merger, securities representing
more than 50% of the voting power of all outstanding voting securities of the
Company, or (B) the stockholders of the Company shall approve a complete
liquidation or dissolution of the Company (other than for purposes of reforming
the entity in another entity or jurisdiction). Notwithstanding the foregoing, a
termination shall not be treated as a resignation for Good Reason if the
Employee shall have consented in writing to the occurrence of the event giving
rise to the claim of resignation for Good Reason.

 



 2 

 

 

If the Employee gives notice of his intent to terminate his employment with Good
Reason, the Employee shall first provide written notice to the Company, which
notice specifically identifies the event or circumstances giving rise to the
Good Reason for which the Employee intends to terminate his employment, within
ninety (90) days (fifteen (15) days in the event of Change in Control) of when
such event or circumstance giving rise to the Good Reason becomes effective or
transpires.  The notice of Good Reason must give the Company the opportunity to
cure and if the Company fails to cure within thirty (30) business days of its
receipt of the notice, the Employee’s resignation for Good Reason shall be
deemed effective on the thirty-first (31st) business day following such notice
from the Employee. If the Company terminates the Employee’s employment without
Cause, the Company shall provide the Employee with at least ninety days’ written
notice (which time may be shortened by mutual agreement of the parties) of its
intent to terminate this Agreement without Cause.

 

4. Notices.  For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or (unless otherwise specified)
mailed by United States certified or registered mail, return receipt requested,
postage prepaid, or by an overnight courier (signature required), sent by
facsimile (with evidence of successful transmission) or by electronic mail
(return receipt requested) in each case addressed as follows:

 

If to the Company:

 

IDT Corp

520 Broad Street

Newark, New Jersey 07102

Attn:   Chairman of the Board

 

with a copy to:

 

IDT Corporation

520 Broad Street

Newark, New Jersey 07102

Attn:    General Counsel

 

If to the Employee:

 

Abilio Pereira

104 Canterbury Way

Basking Ridge, NJ  07920

 

or to such other address, facsimile number or email address as either party may
have furnished to the other in accordance herewith, except that notices of
change of address shall be effective only upon receipt.

 

5. Miscellaneous.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Employee and the CEO.  No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.  No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party, which are not set forth expressly in this
Agreement.   This Agreement shall be binding upon and inure to the benefit of
the Company, and its successors and assigns, and upon the Employee.  The
obligations of the Employee shall not be assignable or otherwise transferable.

 

6. Validity.  The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

 



 3 

 

 

7. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

8. Non-Disclosure and Non-Competition Agreement. The Employee acknowledges and
agrees that the Non-Disclosure and Non-Competition Agreement he previously
signed with the Company is in full force and effect.  Notwithstanding anything
to the contrary contained herein, the remedies provided for in the
Non-Disclosure and Non-Competition Agreement are separate and distinct from
those provided for in this Agreement and in no event shall such remedies be
superseded by any provision contained herein.

 

9. Entire Agreement.  Other than the Company’s Non-Disclosure and
Non-Competition Agreement, this Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
any and all other prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereof; and any prior agreement
of the parties hereto in respect of the subject matter contained herein is
hereby terminated and canceled.

 

10. Arbitration.  Except as set forth in Section 15, the Employee and the
Company agree that any claim, controversy or dispute between the Employee and
the Company (including, without limitation, its affiliates, officers,
representative or agents) arising out of or relating to this Agreement, the
employment of the Employee, the cessation of employment of the Employee, or any
matter relating to the foregoing shall be submitted to and settled by commercial
arbitration in a forum of the American Arbitration Association (“AAA”) located
in the State of New Jersey and conducted in accordance with the National Rules
for the Resolution of Employment Disputes.  In such arbitration: (i) the
arbitrator shall agree to treat all evidence and other information presented by
the parties to the same extent as Confidential Information under the
Non-Disclosure and Non-Competition Agreement must be held confidential by the
Employee, (ii) the arbitrator shall have no authority to amend or modify any of
the terms of this Agreement, and (iii) the arbitrator shall have ten business
days from the closing statements or submission of post-hearing briefs by the
parties to render his or her decision.  Any arbitration award shall be final and
binding upon the parties, and any court, state or federal, having jurisdiction
may enter a judgment on the award.  Each party shall bear its/his own costs of
participating in any arbitration proceedings or other dispute proceedings.  The
foregoing requirement to arbitrate claims, controversies, and disputes applies
to all claims or demands by the Employee, including, without limitation any
rights or claims the Employee may have under the Age Discrimination in
Employment Act of 1967 (which prohibits age discrimination in employment), Title
VII of the Civil Rights Act of 1964 (which prohibits discrimination in
employment including discrimination based on race, color, national origin,
religion, sex, or pregnancy), the Americans with Disabilities Act of 1991 (which
prohibits discrimination in employment against qualified persons with a
disability), the Equal Pay Act (which prohibits paying men and women unequal pay
for equal work), ERISA, the New Jersey Law Against Discrimination, the New
Jersey Conscientious Employee Protection Act (or other federal or state
whistleblower laws), or any other federal, state, or local laws or regulations
pertaining to the Employee’s employment or the termination of the Employee’s
employment. The Parties hereby confirm their understanding that by signing this
Employment Agreement they are waiving any right to a trial by jury, and are
forfeiting any right to bring claims related to the Employee’s Employment at the
Company in a court of law (except as set forth in Section 11 and Section 15),
regardless of whether such claims would be based on federal, state or local law
or regulations.

 

11. Choice of Law.  The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of New Jersey
without regard to its conflicts of law principles. 

 

12. Remedies of the Company.  Notwithstanding the arbitration provisions of
Section 13, upon any termination for Cause that may cause irreparable harm to
the Company or upon the violation of the Company’s Non-Disclosure and
Non-Competition Agreement, the Company shall be entitled, if it so elects, to
institute and prosecute proceedings to obtain injunctive relief and damages,
costs and expenses, including, without limitation, reasonable attorneys’ fees
and expenses, with respect to such termination and/or violation.

 

13. Representations.  The Employee has been advised to obtain independent
counsel to evaluate the terms, conditions, and covenants set forth herein and he
has been afforded ample opportunity to obtain such independent advice and
evaluation. The Employee warrants to the Company that he has relied upon such
independent counsel and not upon any representation (legal or otherwise),
statement, or advice said or offered by the Company or the Company’s counsel in
connection herewith.

 

14. Section 409A.   All provisions of this Agreement shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A of the Internal Revenue Code (“Section 409A”).  By
way of example, and not limitation, it is the intent of the parties that each
installment of the Severance shall be designated as a separate payment for all
purposes under Section 409A and the first installment of the Severance shall be
exempt from the application of Section 409A pursuant to the “short-term
deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations. Notwithstanding the above, if the Company determines that the
Severance constitutes “nonqualified deferred compensation” within the meaning of
Section 409A, payment of such Severance shall not commence until the Employee
incurs a “separation from service” within the meaning of Treasury Regulation
§1.409A−1(h) (“Separation from Service”). Moreover, if, at the time of
Employee’s Separation from Service, the Employee is a “specified employee”
(under Section 409A), the payment of any amount under this Agreement on account
of Separation from Service that is deferred compensation subject to the
provisions of Section 409A and not otherwise excluded from Section 409A,
including, but not limited to, subsequent installments of such Severance shall
not be paid until after the earlier of (i) the expiration of the six−month
period measured from the date of Employee’s Separation from Service with the
Company, or (ii) the date of the Employee’s death (the “409A Suspension
Period”).

 

 4 

 

 

IN WITNESS WHEREOF, the Employee has executed this Agreement, and the Company
and IDT Telecom have caused this Agreement to be executed by their duly
authorized representatives, as of the date and year first written above.

 

IDT Corporation         By: /s/ Shmuel Jonas     Shmuel Jonas     Chief
Executive Officer         For purposes of Section 1 only:         IDT Telecom,
Inc.         By: /s/ Marcelo Fischer     Marcelo Fischer     Chief Financial
Officer         EMPLOYEE:           /s/ Abilio Pereira     Abilio Pereira  

 

 5 

 